 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 1 of 39 Page ID
                                   #:1843

1    Tina Wolfson, SBN 174806
2    twolfson@ahdootwolfson.com
     Theodore Maya, SBN 223242
3    tmaya@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
4    10728 Lindbrook Drive
     Los Angeles, California 90024
5    Tel: 310-474-9111; Fax: 310-474-8585
6
7    Counsel for Plaintiffs
     Additional Counsel on Signature Page
8
9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10                             EASTERN DIVISION
11
     RAUL NOVOA and JAIME                         Civil Action No. 5:17-cv-02514-JGB-
12   CAMPOS FUENTES, individually                 SHKx
13   and on behalf of all others similarly
     situated,                                    JOINT STIPULATION RE
14                                                DISCOVERY DISPUTE
                         Plaintiffs,
15
                                                  Hearing Date: Sept 4, 2019
16   v.                                           Time: 1:00 p.m.
17   THE GEO GROUP, INC.,                         Discovery Cutoff Date: Oct. 15, 2019
18                                                Pretrial Conf. Date: February 10, 2020
                         Defendant.               Trial Date: February 25, 2020
19
20                                                The Honorable Shashi Kewalramani
21
22
23
24
25
26
27
28
29
                                         L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 2 of 39 Page ID
                                   #:1844

1                                   JOINT STIPULATION
2                                 STATEMENT OF ISSUES
3
4           In accordance with Central District of California Local Rule 37, Plaintiffs Raul
5    Novoa and Jaime Campos Fuentes (collectively, “Plaintiffs”) and Defendant The GEO
6    Group, Inc., (“Defendant”), by and between their respective undersigned counsel,
7    hereby submit this Joint Stipulation Regarding Plaintiff’s Motion to Compel. This
8    follows multiple meet-and-confer efforts between the parties, including a telephonic
9    conference on Monday, July 22, 2019.
10                                                I.
11                                     INTRODUCTION
12   A.     Plaintiffs’ Introductory Statement:
13          Through its former counsel, Norton Rose Fulbright, Defendant responded to
14   Plaintiffs’ Requests for Production asserting long-winded, indefensible objections,
15   along with obtuse representations of compliance that allowed Plaintiffs only to guess at
16   whether they would receive the requested documents or some subset of Defendants’
17   choosing. Plaintiffs met and conferred with Defendant’s subsequent counsel, Stacey
18   Wang of Holland & Knight LLP, in advance of this motion, at which time Ms. Wang
19   represented that Defendant would amend many of its original responses (as described
20   in greater detail below, in Plaintiffs’ position statement regarding each request at issue).
21   However, before any such amended responses were propounded, Defendant yet again
22   changed counsel, and Ms. Wang withdrew from this action. (Dkt. 163.)
23          Plaintiffs face a discovery cut-off date of October 15, 2019, and propounded the
24   requests for production at issue on July 27, 2018—over a year ago. Plaintiffs are entitled
25   to the certainty of knowing that Defendant is responding to these Requests in full, as
26   written, or standing by its objections, despite Defendant’s repeated changing of
27   litigation counsel.
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                1
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 3 of 39 Page ID
                                   #:1845

1           Throughout its responses, GEO objected to any class-wide discovery, and its
2    subsequent counsel has communicated that the company will stand by that objection in
3    telephonic meet-and-confers, without citing any support for this position. GEO asserts
4    this objection in response to each of the Requests at issue, to the extent it has agreed to
5    comply at all. Discovery has not been bifurcated, and there is no basis whatsoever for
6    Defendant’s insistence that it only will comply with these requests, if at all, with respect
7    to the named Plaintiffs.
8           Plaintiffs do not dispute that the Court has discretion to bifurcate merits and
9    certification discovery, but that has not occurred in this case, and it is too late for
10   Defendant to argue for such bifurcation now. “Though in some cases and before some
11   courts discovery may be initially limited to ‘certification issues such as the number of
12   class members, the existence of common questions, typicality of claims, and the
13   representative’s ability to represent the class,’ Gusman v. Comcast Corp., 298 F.R.D. 592,
14   595 (S.D. Cal. 2014) . . . , the Court is fully within its discretion to set either bifurcated
15   or non-bifurcated discovery schedules in class action cases.”                   Mbazomo v.
16   ETourandTravel, Inc., No. 2:16-CV-02229-SB, 2017 WL 2346981, at *2 (E.D. Cal. May
17   30, 2017); see also, e.g., Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir.
18   2009) (“Although a party seeking class certification is not always entitled to discovery
19   on the class certification issue, . . . ‘the better and more advisable practice for a District
20   Court to follow is to afford the litigants an opportunity to present evidence as to
21   whether a class action [is] maintainable.’”) (citation omitted). “Indeed, ‘[f]acts that are
22   relevant to the class determination frequently will overlap with those relevant to the
23   merits of the case.’” Mbazomo, 2017 WL 2346981, at *2 (quoting Gusman, 298 F.R.D.
24   at 595).
25          In its responses, GEO also represented that it would respond only with respect
26   to “the time Novoa was a detainee at the Adelanto Facility.” Given that the case
27   includes Mr. Fuentes, who was a detainee from approximately December 2016 through
28   January 2018, Plaintiffs disputed Defendant’s temporal limitation and, during the meet-
29
                                            L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                 2
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 4 of 39 Page ID
                                   #:1846

1    and-confer with Ms. Wang, she represented that Defendant does not stand by this
2    limitation, is in fact producing documents outside of the time Novoa was a detainee,
3    and would amend its responses accordingly. To the extent Defendant’s new counsel
4    may take a different stance on the issues, Plaintiffs request the Court order Defendant
5    to produce responsive documents through January 2018, at a minimum.
6           Plaintiffs also discussed with Ms. Wang the paucity of emails that GEO has
7    produced, to date, from or to Warden James Janecka. For instance, GEO has produced
8    many more emails that are to or from Patricia Seibert, who is Mr. Janecka’s assistant.
9    During the meet-and-confer with Ms. Wang, she represented that Plaintiffs could
10   expect additional such documents to be produced by July 31, after ICE reviewed GEO
11   documents that GEO produced first to ICE for its review. To date, Plaintiffs have not
12   received significant additional email communications to or from Mr. Janecka.
13   Accordingly, Plaintiffs respectfully request the Court to order that GEO gather and
14   review all such emails, and produce any and all that are responsive to Plaintiffs’ requests.
15          Accordingly, Plaintiffs request that the Court order Defendant to comply with
16   each request described in detail in the following section, in full, as the requests were
17   written, and not as limited by Defendant through its former counsel. Plaintiffs further
18   request that Defendant comply with the requests by producing responsive documents
19   in its possession, custody, or control through at least January 2018, and that Defendant
20   be ordered to gather and produce responsive emails from and to Mr. Janecka, to the
21   extent Defendant has not done so.
22   B.     Defendant’s Introductory Statement.
23          1.     At Considerable Expense And Effort, GEO Has Already Produced
24                 Over 30,000 Pages of Responsive Documents.
25          Plaintiffs complain that GEO has not, in their view, fully responded to their
26   document requests, but they leave out any discussion of the document production they
27   have already received in this case and any explanation of exactly what more they claim
28   to need to litigate this case. Plaintiffs propounded the requests on July 27, 2018. In the
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                3
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 5 of 39 Page ID
                                   #:1847

1    face of high financial cost and a tremendous amount of work, GEO immediately
2    undertook the necessary review and production of documents. GEO began producing
3    documents to Plaintiffs only four months after the requests were served and – to date –
4    has produced 30,506 pages/images over the course of nine rolling productions.
5          To get to this point was a Herculean effort. Even to begin to respond to the
6    requests, GEO’s electronically stored information (“ESI”) vendor was required to
7    collect over seven million documents (7,637,688) (each document containing one or
8    more pages) into an electronic database and to scan and add another two million
9    pages/images (2,205,491). The vast majority of these records have no bearing on this
10   case. Although GEO is not required to produce them, GEO did need to process them
11   (collecting, converting, coding, and reviewing) in order to meet its obligations to
12   diligently search and identify even a subset of potentially responsive documents. The
13   universe of potentially responsive documents in this case—those documents which
14   required human review by one of GEO's attorneys—includes many hundreds of
15   thousands of documents.
16         In addition to the challenges detailed above, productions were further
17   complicated by the fact GEO is a government contractor of the U.S. Immigration and
18   Customs Enforcement (“ICE”) and must comply with ICE’s national security mandate.
19   There are numerous documents that ICE must review and approve prior to production
20   to Plaintiffs. To streamline this process, GEO has – at its own expense – created an
21   electronic platform ICE uses to review, analyze, redact, and return documents to GEO.
22   This has reduced the process from what it could have been years of review to a review
23   timeframe of 30 to 60 days.
24         GEO has continued to work diligently to automate and streamline the collection
25   and review process by developing and applying search protocols and implementing
26   efficient quality control review to ensure all responsive, discoverable documents are
27   identified, appropriately reviewed and redacted, and expeditiously produced.
28
29
                                         L.R. 37 Joint Stipulation    5:17-cv-02514-JGB-SHK
30                                              4
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 6 of 39 Page ID
                                   #:1848

1           So Plaintiffs' protests regarding the scope of GEO’s document productions must
2    be viewed against this backdrop. GEO has not stonewalled Plaintiffs’ discovery efforts.
3    Rather, GEO has focused a year of effort into producing more than 30,000 pages of
4    discoverable documents to Plaintiffs. Rule 26 limits discovery to that “proportional to
5    the needs of the case.” In a case where GEO has already culled through millions of
6    documents to produce an ample subset of responsive documents, the proportionality
7    inquiry looms large over Plaintiffs’ remaining demands.
8           2.     No class is certified and class-wide discovery is premature.
9           Plaintiffs argue for individualized discovery into the claims of the individual
10   putative class members as if they are plainly entitled to it. The inquiry is not that simple.
11   The scope of pre-certification discovery—and whether to allow any at all—lies within
12   the sole discretion of the Court. See Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935,
13   942 (9th Cir. 2009) (explaining that “[d]istrict courts have broad discretion to control
14   the class certification process, and ‘[w]hether or not discovery will be permitted . . . lies
15   within the sound discretion of the trial court’”). In obtaining pre-certification discovery,
16   the Plaintiff must show that the discovery sought “is likely to produce substantiation of
17   the class allegations.” Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985).
18          That touchstone question—whether the discovery is likely to substantiate the
19   class allegations—must be viewed through the lens of the proportionality standard. See
20   Sansone v. Charter Comm's, Inc., 2019 WL 460728, at *7 (S.D. Cal. Feb. 6, 2019) (“The
21   burden is on the party seeking to compel discovery to show not only relevancy of the
22   requested discovery, but proportionality as well.”). Plaintiffs contend here that there is
23   no order bifurcating discovery between certification and merits issues, but it is well-
24   established in the ordinary case that “at the pre-class certification stage, discovery in a
25   putative class action is limited to certification issues such as the number of class
26   members, the existence of common questions, typicality of claims, and the
27   representative's ability to represent the class.” Gusman v. Comcast Corp., 298 F.R.D. 592,
28   595 (S.D. Cal. 2014) (citing Oppenheimer Fund v. Sanders, 437 U.S. 340, 359 (1978)). The
29
                                           L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                5
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 7 of 39 Page ID
                                   #:1849

1    Court has discretion to permit that discovery which is relevant to class certification and
2    proportional to the needs of the case. And Plaintiffs have not provided even the shadow
3    of an argument that the merits discovery they seek prior to certification is proportional
4    to the needs of the case.
5           For its part, GEO has produced documents related to the named Plaintiffs. GEO
6    objected to producing those documents for the entire class because, prior to
7    certification, the burden and expense is simply unwarranted. Plaintiffs, who seem to
8    believe they are entitled to this extensive discovery by dint of having filed the case, have
9    not articulated a single fact to explain why additional documents related to absent
10   putative class members would provide any additional support to their motion for class
11   certification not already available from the more than 30,000 pages of documents
12   previously produced.
13          3.     Plaintiffs’ timeframe objection is moot.
14          Plaintiffs’ objection regarding the time frame of GEO’s productions is moot.
15   Although Plaintiffs did not amend their written discovery responses to identify both
16   plaintiffs – Raul Novoa was the only plaintiff at the time responses were served – GEO
17   has produced and will continue to produce documents from the time period when both
18   Plaintiffs were detained at the Adelanto Facility. Raul Novoa was at the facility from
19   June 19, 2012 to February 3, 2015 and Jamie Campos Fuentes was at the facility from
20   December 30, 2016 to January 24, 2018. The time frame for GEO’s production in all
21   categories of documents – and to be included in the forthcoming productions – are
22   from this timeframe (June 19, 2012 to January 24, 2018).
23          4.     Plaintiffs’ objection to volume of Warden Janecka’s emails is moot.
24          Plaintiffs’ objection about the volume of emails of Warden James Janecka is
25   moot. The “significant” number of emails Plaintiffs seek simply do not exist. Most of
26   Mr. Janecka’s emails in GEO’s records are either outside of the time period or were not
27   responsive to discovery. Discoverable emails have been and will be produced.
28                                               II.
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                6
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 8 of 39 Page ID
                                   #:1850

1        REQUESTS FOR PRODUCTION AND RESPONSES IN DISPUTE
2          REQUEST FOR PRODUCTION NO. 1:
3          Please provide any and all documents summarizing, constituting or recording any
4    agreements, contracts, or subcontracts governing performance of any function or
5    provision of any service at the Adelanto Facility between December 19, 2007 and the
6    present.
7
8          RESPONSE TO NO. 1:
9          GEO objects to this Request to the extent it seeks information outside of the
10   scope of discovery as the information sought is not relevant to the claims or defenses
11   in this case. Agreements, contracts, and subcontracts governing performance “of any
12   function or provision of any service at the Adelanto Facility” seeks agreements and
13   contracts that are not relevant to the claims or defenses in this case. Moreover, GEO
14   objects to this Request on the grounds that it is unduly burdensome and not
15   proportional to the needs of the case as it seeks any and all agreements between any
16   persons, on the performance of any function or provision of any service related to the
17   Adelanto Facility. GEO objects to this Request as the time period extends outside the
18   relevant time period relating to Novoa’s detention at the Adelanto Facility. GEO
19   objects to the extent it requests information protected by the attorney-client privilege,
20   the work product doctrine, the common interest privilege, and/or any other applicable
21   privileges or immunities. Subject to and without waiving GEO’s above-stated
22   objections, GEO will conduct a reasonable search of documents on active electronic
23   systems and reasonably accessible paper storage areas that GEO reasonably believes
24   contain potentially relevant information within its possession, custody, and control, and
25   produce relevant, responsive, non-privileged copies, to the extent they exist following
26   entry of a reasonable protective order, of all bids or contracts between GEO and the
27   City of Adelanto regarding GEO’s administration of the Adelanto Facility in effect
28   during the time Novoa was a detainee at the Adelanto Facility. Should a class be certified
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               7
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 9 of 39 Page ID
                                   #:1851

1    in this case at a later date, GEO is willing to meet and confer regarding additional
2    information it will provide in response to this Request subject to the Court’s defined
3    class period and subject to ICE approval and court orders. GEO is withholding
4    documents subject to the above-stated objections.
5
6           PLAINTIFFS’ POSITION ON GEO’S RESPONSE TO NO. 1:
7           There is no basis for restricting the scope of this request to “bids or contracts
8    between GEO and the City of Adelanto,” as GEO purports to do in its written
9    response.
10          Plaintiffs assert forced labor claims against GEO (Counts IV and V), which are
11   premised on allegations that, inter alia, GEO obtains the nearly free detainee labor
12   performed by Plaintiffs and other Class Members by “[w]ithholding daily necessities
13   from Plaintiffs and the Class Members, thereby forcing them to work for subminimum
14   wages in order to buy those daily necessities.” (Compl. ¶ 130; see also id. ¶ 126.) Plaintiffs
15   further allege that GEO’s deprivation scheme includes “malnutrition, unsanitary living
16   quarters, extreme isolation, and unhygienic conditions of confinement.” (Compl.
17   ¶ 130.) Plaintiffs’ claim under California’s Unfair Competition Law (“UCL”) (Count
18   III) is premised, in part, on the same allegations concerning GEO’s deprivation and
19   forced labor scheme. (Compl. ¶ 119.)
20          This document request, which seeks contracts governing the “performance of
21   any function or provision of any service at the Adelanto Facility,” is well-designed to
22   gather evidence speaking to the claims and allegations described above. Plaintiffs
23   respectfully request that the Court order GEO to respond to the request as written.
24          GEO’S POSITION ON ITS RESPONSE TO NO. 1:
25          GEO has imposed a reasonable and logical limitation on its response to RFP
26   No. 1. The City of Adelanto is the governmental entity with which GEO contracts to
27   operate the Adelanto Facility. GEO agreed to produce all bids and contracts with the
28   City of Adelanto regarding GEO’s administration of the Adelanto Facility in effect
29
                                            L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                 8
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 10 of 39 Page ID
                                   #:1852

1    during the Plaintiffs’ detention because those are the documents most likely to relate to
2    the functions and services GEO performed relevant to Plaintiffs’ class claims. If a class
3    is certified that covers a broader scope, Plaintiffs can then seek to obtain a broader
4    production. They have not shown that a broader production is necessary and
5    proportional to the class certification inquiry. Their motion to compel is premature at
6    best.
7            Thus, the Court should deny Plaintiffs’ request to expand GEO’s response for
8    two reasons.
9            First, Plaintiffs do not address four key objections GEO raised about the request:
10   (1) it is not limited to the time Plaintiffs were detained at the Adelanto Facility, (2) it is
11   unduly burdensome, (3) it is not proportional to the needs of the case, and (4) it seeks
12   privileged documents. Each of these go to the fundamental proportionality of the
13   request. Again, Plaintiffs bear the burden of demonstrating proportionality and they
14   have made no effort to do so in this motion.
15           Second, Plaintiffs have not shown that whatever additional they believe should
16   be produced is even relevant. Plaintiffs seek “contracts” governing “performance of
17   any function or provision of any service at the Adelanto Facility” and claim this will
18   “gather evidence speaking to” two claims: (1) Violation of the California Trafficking
19   Victims Protection Act (Cal. Civ. Code. § 52.5) (Second Amended Complaint (“SAC”),
20   Count IV, ¶¶ 121-127) and (2) Violation of the Federal Trafficking Victims Protection
21   Act (18 U.S.C. § 1589(a), 1594(a)), SAC, Count V, ¶¶ 128-137).
22           Both claims are exclusively based on GEO’s alleged acts, not its “performance
23   of any function or provision of any service at the Adelanto Facility.” These claims are
24   not based on allegations that GEO failed to perform under any contracts. Plaintiffs
25   even acknowledge their theory is that GEO committed these acts according to GEO’s
26   “corporate policy and uniform practice.” (SAC, ¶ 131.)
27
28
29
                                            L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                 9
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 11 of 39 Page ID
                                   #:1853

1           REQUEST FOR PRODUCTION NO. 2:
2           Please provide all documents relating to any Quality Assurance Plan regarding
3    the operation of the Adelanto Facility, including, but not limited to, all documents sent
4    to or received from the ICE Contracting Officer or Contracting Officer’s Technical
5    Representative.
6           RESPONSE TO NO. 2:
7           GEO objects to this Request on the grounds that it requests information outside
8    GEO’s possession, custody, or control as “all documents sent to or received from the
9    ICE Contracting Officer or Contracting Officer’s Technical Representative,” would
10   include documents that were neither sent nor received by GEO. Subject to and without
11   waiving GEO’s above-stated objections, GEO will conduct a reasonable search of
12   documents on active electronic systems and reasonably accessible paper storage areas
13   that GEO reasonably believes contain potentially relevant information within its
14   possession, custody, and control, and produce relevant, responsive, non-privileged
15   copies, to the extent they exist following entry of a reasonable protective order, of all
16   Quality Assurance Plans regarding the operation of the Adelanto Facility in effect
17   during the time Novoa was a detainee at the Adelanto Facility. Should a class be certified
18   in this case at a later date, GEO is willing to meet and confer regarding additional
19   information it will provide in response to this Request subject to the Court’s defined
20   class period and subject to ICE approval and court orders. GEO is withholding
21   documents subject to the above-stated objections.
22          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 2:
23          In its response, GEO represents that it will produce the Quality Assurance Plans
24   requested, but not other documents concerning them. Plaintiffs believe that other
25   documents relating to such plans, including for instance email communications,
26   certainly are discoverable.
27          During the telephonic meet-and-confer with defense counsel, Stacey Wang, on
28   July 22, 2019, Ms. Wang represented that GEO would amend its response to this
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               10
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 12 of 39 Page ID
                                   #:1854

1    Request. However, Defendant did not provide any such amended response before Ms.
2    Wang withdrew from this action. Accordingly, Plaintiffs respectfully request that the
3    Court order Defendant to comply with this request, as written.
4          GEO’S POSITION ON ITS RESPONSE TO NO. 2:
5          This objection is moot. GEO will be amending this response and will produce
6    (1) all Quality Assurance Plans regarding the operation of the Adelanto Facility in effect
7    during the times Plaintiffs were detained at the Adelanto Facility and (2) all emails in
8    GEO’s possession, custody, or control related to the Quality Assurance Plans received
9    from or sent to the ICE Contracting Officer or the ICE Contracting Officer’s Technical
10   Representative. ICE must review and approve this production. GEO estimates ICE’s
11   review will be complete and approved documents will be produced, with any necessary
12   redactions, by October 4, 2019.
13         REQUEST FOR PRODUCTION NO. 3:
14         Please provide every handbook, rulebook, code of conduct, orientation packet,
15   orientation video, or similar communication from GEO to detainees at the Adelanto
16   Facility from December 19, 2007 to present.
17         RESPONSE TO NO. 3:
18         GEO objects to this Request as the time period extends outside the relevant time
19   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
20   request as outside the scope of discovery as defined under Rule 26(b)(1) as it requests
21   documents that do not have any relationship to the claims or defenses in this case.
22   Subject to and without waiving GEO’s above-stated objections, GEO will conduct a
23   reasonable search of documents on active electronic systems and reasonably accessible
24   paper storage areas that GEO reasonably believes contain potentially relevant
25   information within its possession, custody, and control, and produce relevant,
26   responsive, non-privileged copies, to the extent they exist following entry of a
27   reasonable protective order, of all orientation or intake documents or communications
28   provided to detainees relating to the Voluntary Work Program at the Adelanto Facility
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               11
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 13 of 39 Page ID
                                   #:1855

1    in effect during the time Novoa was a detainee at the Adelanto Facility. Should a class
2    be certified in this case at a later date, GEO is willing to meet and confer regarding
3    additional information it will provide in response to this Request subject to the Court’s
4    defined class period and subject to ICE approval and court orders. GEO is withholding
5    documents subject to the above-stated objections.
6           PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 3:
7           GEO represents only that it will produce “orientation or intake documents or
8    communications provided to detainees relating to the Voluntary Work Program at the
9    Adelanto Facility in effect during the time Novoa was a detainee at the Adelanto
10   Facility.”
11          Besides the timeframe issue, addressed in Plaintiffs’ Introductory Statement,
12   above, the request is broader than GEO’s representation of compliance, and well-
13   calculated to lead to the discovery of relevant evidence. There is no basis for GEO’s
14   apparent refusal to produce the other documents requested, which for instance would
15   likely speak to the issues surrounding solitary confinement and punishment that are
16   referenced in the Complaint and tied to Plaintiffs’ claims.
17          During the meet-and-confer with Ms. Wang, the parties discussed, in particular,
18   Plaintiffs’ counsel’s request that GEO produce an orientation video that, they believe,
19   speaks directly to the Plaintiffs’ wage and forced labor claims. Ms. Wang represented
20   that she would discuss this video with her client but, to date, Plaintiffs have not received
21   it in Defendant’s production. Plaintiffs respectfully request the Court order Defendant
22   to comply with the request as written, and in particular produce the orientation video.
23          GEO’S POSITION ON ITS RESPONSE TO NO. 3:
24          This objection is moot. Other than the orientation video addressed below, GEO
25   produced all orientation and intake documents used during the time Plaintiffs were
26   detained at the Adelanto Facility. These documents address what Plaintiffs raise in their
27   objections – solitary confinement and punishment.
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                12
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 14 of 39 Page ID
                                   #:1856

1          GEO is locating the orientation video(s) shown to Plaintiffs upon arrival at the
2    Adelanto Facility. ICE must review and approve the production of any video. GEO
3    estimates ICE’s review will be complete and any video(s) will be produced, with
4    necessary redactions, by October 4, 2019.
5          REQUEST FOR PRODUCTION NO. 4:
6          Please provide any and all documents that refer or relate to staffing plans and/or
7    schedules for work, tasks, and/or duties at the Adelanto Facility between December 19,
8    2007 and the present. This includes, but is not limited to, daily, weekly, or monthly
9    staffing plans or employee rosters, and the units or buildings or areas and duties to
10   which each employee or detainee was assigned.
11         RESPONSE TO NO. 4:
12         GEO objects to this Request as overly broad, unduly burdensome, and
13   disproportionate as it seeks information wholly unrelated and not relevant to the claims
14   and defenses of this case. This Request does not request documents related to the
15   Voluntary Work Program at Adelanto. GEO also objects to this because the negligible
16   benefit of this information to the Plaintiff is far outweighed by the security risks
17   incurred by disclosing the information. GEO will not be producing documents in
18   response to this Request and is withholding responsive documents subject to the above-
19   stated objections.
20         PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 4:
21         This request is merited and likely to lead to the discovery of relevant evidence,
22   including the identification of percipient witnesses. During the meet-and-confer with
23   Ms. Wang, she agreed to produce rosters and staffing plans concerning VWP detainees,
24   and otherwise objected on the basis of burden. Plaintiffs specifically requested ICE-
25   approved staffing plans, but have not received any assurance that GEO will produce
26   such documents.
27
28
29
                                         L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                              13
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 15 of 39 Page ID
                                   #:1857

1           In addition, Plaintiffs requested a description of the volume of responsive
2    documents, in light of GEO’s assertions regarding the burden associated with
3    compliance. GEO has not provided any such description.
4           Plaintiffs’ respectfully request that the Court order GEO to produce responsive
5    documents.
6           GEO’S POSITION ON ITS RESPONSE TO NO. 4:
7           The portion of this objection related to detainees working in the VWP is moot.
8    GEO produced shift packets and rosters for shifts involving detainees participating in
9    the VWP during the time Plaintiffs were detained at the Adelanto Facility. GEO
10   identified additional responsive, discoverable documents within this category. ICE must
11   review and approve this production. GEO estimates ICE’s review will be complete and
12   responsive, non-privileged documents will be produced, with necessary redactions, by
13   October 4, 2019.
14          This limitation is reasonable, and Plaintiffs do not identify any specific reason why
15   it should be expanded. Although they claim that their request “would lead to the
16   discovery of relevant evidence, including the identification of percipient witnesses,”
17   they have not offered any explanation for why they need this information beyond the
18   VWP and why they need it for a 12-year period. They certainly have not identified any
19   percipient witnesses, even generally, that they could not identify as readily through the
20   production GEO has already agreed to provide. The Court should deny Plaintiffs’
21   request to supplement.
22          Plaintiffs fail to address four objections GEO raised about the request: (1) it is
23   overly broad, (2) it is disproportionate as it seeks information wholly irrelevant to claims
24   and defenses in the case, (3) that the negligible benefit of this information is far
25   outweighed by the security risks incurred by disclosing the information, and (4) it does
26   not seek documents related to the VWP at the Adelanto Facility. The Court should
27   deny the request to supplement on all of these grounds.
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                14
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 16 of 39 Page ID
                                   #:1858

1           Plaintiffs argue the Court should order GEO to broaden the scope of documents
2    produced to include shift packets and rosters for GEO employees and this fails for
3    three additional reasons. First, this is irrelevant. The gravamen of Plaintiffs’ claims is
4    that they are owed minimum wage for work they did through the VWP while at the
5    Adelanto Facility. The work schedules of GEO’s employees have no bearing on
6    whether detainees worked and whether they must be paid minimum wage for that work.
7    Second, to produce these records raises serious privacy concerns regarding the
8    individuals whose names appear on those documents. Third, this is unduly burdensome.
9    To review, facilitate ICE review, and produce documents would be both costly and time
10   consuming. Beyond review by defense counsel and by ICE, production would require
11   many hours of time spent redacting private information from these materials that are
12   of no relevance to the case. The work entailed would be significant, because GEO has
13   identified over 16,000 documents that potentially fall within this category.
14          REQUEST FOR PRODUCTION NO. 6:
15          Please provide all financial records reflecting the monthly and annual operating
16   costs of the Adelanto Facility from December 19, 2007 to present. This includes, but is
17   not limited to, the cost of providing food, shelter, clothing, bedding, utilities, recreation,
18   entertainment, medical health services, optical health services, dental services, and
19   mental health services to detainees during that period.
20          RESPONSE TO NO. 6:
21          GEO objects to this Request as the time period extends outside the relevant time
22   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
23   Request on the grounds that “all financial records reflecting the monthly and annual
24   operating costs of the Adelanto Facility” would be unduly burdensome to produce
25   when documents sufficient to show these costs would be reasonable and proportionate.
26   Subject to and without waiving GEO’s above-stated objections, GEO will conduct a
27   reasonable search of documents on active electronic systems and reasonably accessible
28   paper storage areas that GEO reasonably believes contain potentially relevant
29
                                            L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                 15
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 17 of 39 Page ID
                                   #:1859

1    information within its possession, custody, and control, and produce relevant,
2    responsive, non-privileged documents, to the extent they exist and subject to the
3    protective order entered in this case, sufficient to show actual expenditures at the
4    Adelanto Facility regarding the Voluntary Work Program and costs incurred providing
5    goods and services to detainees during the time Novoa was a detainee at the Adelanto
6    Facility. Should a class be certified in this case at a later date, GEO is willing to meet
7    and confer regarding additional information it will provide in response to this Request
8    subject to the Court’s defined class period and subject to ICE approval and court
9    orders. GEO will withhold documents subject to the above-stated objections.
10          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 6:
11          The request for “monthly and annual operating costs of the Adelanto Facility
12   from December 19, 2007 to present” is relatively narrow, and not overly burdensome.
13   GEO contends that it cannot pay detainees more than $1 per day at the Adelanto
14   Facility, and this evidence would speak to that contention. Furthermore, this request
15   seeks evidence relevant to Plaintiffs’ forced labor claims, in support of which they allege
16   that, inter alia, GEO obtains the nearly free detainee labor performed by Plaintiffs and
17   other Class Members by “[w]ithholding daily necessities from Plaintiffs and the Class
18   Members, thereby forcing them to work for subminimum wages in order to buy those
19   daily necessities.” (Compl. ¶ 130; see also id. ¶ 126.)
20          There is no basis for GEO’s unilateral narrowing of this request. Plaintiffs’
21   respectfully request that the Court order GEO to comply.
22          GEO’S POSITION ON ITS RESPONSE TO NO. 6:
23          The Court should not order production of records under this request for three
24   reasons. First, Plaintiff’s objection is based on a misstatement of a portion of one of
25   GEO’s defenses. GEO’s defense is not that it cannot afford to pay detainees more than
26   $1 per day. Since this is not GEO’s defense, this cannot be a basis for Plaintiffs to
27   acquire these records. Second, Plaintiffs seek these financial records to support their
28   allegation GEO withheld necessities which, in turn, forced detainees to work for
29
                                            L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                                 16
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 18 of 39 Page ID
                                   #:1860

1    “subminimum wages” to buy those items. GEO’s operating costs are wholly unrelated
2    to and would not bear on whether GEO was “withholding” anything or “forcing”
3    detainees to work. Third, GEO has taken this same position in a currently pending case
4    involving virtually the same claims and allegations, State of Washington v. GEO Group, Inc.,
5    No. 3:17-cv-05806-RJB (W.D. Wash.). This issue is fully briefed and on mandamus
6    review before the Ninth Circuit in State of Washington v. GEO Group, Inc., No. 19-70041
7    (9th Cir.). Oral argument in that matter was August 26, 2019. It would unduly prejudice
8    GEO to compel discovery into these matters while this issue is pending before the court
9    of appeals.
10          REQUEST FOR PRODUCTION NO. 7:
11          Please provide any and all documents summarizing, constituting or recording the
12   amount of compensation received by GEO from the City of Adelanto and/or ICE
13   related to the operation of the Adelanto Facility.
14          RESPONSE TO NO. 7:
15          GEO objects to this Request as the time period extends outside the relevant time
16   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
17   request as outside the scope of discovery under FRCP 26(b)(1) as all compensation
18   received by GEO from the City of Adelanto and/or ICE related to the operation of
19   the Adelanto Facility is not relevant to the claims or defenses in this case. GEO objects
20   to the extent it requests information protected by the attorney- client privilege, the work
21   product doctrine, the common interest privilege, and/or any other applicable privileges
22   or immunities. Subject to and without waiving GEO’s above-stated objections, GEO
23   will conduct a reasonable search of documents on active electronic systems and
24   reasonably accessible paper storage areas that GEO reasonably believes contain
25   potentially relevant information within its possession, custody, and control, and
26   produce relevant, responsive, non- privileged documents, to the extent they exist and
27   subject to the protective order entered in this case, sufficient to show compensation
28   received by GEO from the City of Adelanto and/or ICE related to the operation of
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                17
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 19 of 39 Page ID
                                   #:1861

1    the Voluntary Work Program during the time Novoa was a detainee at the Adelanto
2    Facility. Should a class be certified in this case at a later date, GEO is willing to meet
3    and confer regarding additional information it will provide in response to this Request
4    subject to the Court’s defined class period and subject to ICE approval and court
5    orders. GEO will withhold documents subject to the above-stated objections.
6          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 7:
7          Like the previous request, there is no basis for GEO’s apparent unilateral
8    narrowing of the scope of this request, to compensation received by GEO related to
9    the operation of the Voluntary Work Program. The request, as written, is well-designed
10   to return evidence relevant to the claims and issues in this case, including GEO’s ability
11   to pay detainees more than $1 per day for participation in the voluntary work program.
12         Furthermore, this request seeks evidence relevant to Plaintiffs’ forced labor
13   claims, in support of which they allege that, inter alia, GEO obtains the nearly free
14   detainee labor performed by Plaintiffs and other Class Members by “[w]ithholding daily
15   necessities from Plaintiffs and the Class Members, thereby forcing them to work for
16   subminimum wages in order to buy those daily necessities.” (Compl. ¶ 130; see also id.
17   ¶ 126.) Information regarding compensation received by GEO for the provision of
18   these daily necessities, for instance, would be directly relevant to these allegations and
19   claims.
20         There is no basis for GEO’s unilateral narrowing of this request. Plaintiffs’
21   respectfully request that the Court order GEO to comply.
22         GEO’S POSITION ON ITS RESPONSE TO NO. 7:
23         The Court should not order production of records under this request for three
24   reasons. First, Plaintiff’s objection is based on a misstatement of a portion of one of
25   GEO’s defenses. GEO’s defense is not that it cannot afford to pay detainees more than
26   $1 per day. Since this is not GEO’s defense, this cannot be a basis for Plaintiffs to
27   acquire these records. Second, Plaintiffs seek these financial records to support their
28   allegation GEO withheld necessities which, in turn, forced detainees to work for
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               18
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 20 of 39 Page ID
                                   #:1862

1    “subminimum wages” to buy those items. But taking this allegation at face value,
2    GEO’s operating costs do nothing to prove its truth. GEO’s operating costs bear no
3    relation to whether GEO was “withholding” anything or “forcing” detainees to work.
4    Third, GEO has taken this same position in a currently pending case involving virtually
5    the same claims and allegations, State of Washington v. GEO Group, Inc., No. 3:17-cv-
6    05806-RJB (W.D. Wash.). This issue is fully briefed and on mandamus review before
7    the Ninth Circuit in State of Washington v. GEO Group, Inc., No. 19-70041 (9th Cir.). Oral
8    argument in that matter was August 26, 2019. It would unduly prejudice GEO to
9    compel discovery into these matters while this issue is pending before the court of
10   appeals.
11         REQUEST FOR PRODUCTION NO. 8:
12         Please provide any and all documents reflecting the type, inventory, volume, and
13   price of goods sold at the Adelanto Facility commissary from December 19, 2007 to
14   present.
15
16         RESPONSE TO NO. 8:
17         GEO objects to this Request as the time period extends outside the relevant time
18   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
19   Request as requesting information outside the scope of discovery as defined under
20   FRCP 26(b)(1) as it does not relate to any claim or defense in the case. There is no
21   allegation that GEO overcharged for commissary items. What items are available in the
22   commissary and the cost of each is irrelevant to Mr. Novoa’s claims that he was not
23   paid minimum wage for his work as part of the voluntary work program. GEO will not
24   be producing documents responsive to this request.
25         PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 8:
26         The Complaint includes a variety of allegations concerning the commissary, and
27   detainees’ need to purchase items from it in order to survive, which is directly related
28
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               19
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 21 of 39 Page ID
                                   #:1863

1    to Plaintiffs’ claims concerning the voluntary work program and GEO’s compensation
2    to detainees for their participation in it.
3           During the meet-and-confer with Ms. Wang, she represented that Defendant
4    would amend its responses and comply with this request, but Plaintiffs have not
5    received any such amended responses. Accordingly, Plaintiffs request that the Court
6    order Defendant to comply.
7           GEO’S POSITION ON ITS RESPONSE TO NO. 8:
8           This objection is moot. GEO identified additional responsive, discoverable
9    documents within this category. ICE must review and approve this production. GEO
10   estimates ICE’s review will be complete and responsive, non-privileged documents will
11   be produced, with necessary redactions, by October 4, 2019.
12          REQUEST FOR PRODUCTION NO. 10:
13          Please provide all “Detainee Payroll” documents, including, but not limited to,
14   invoices to ICE and commissary payment records, bearing any date between December
15   19, 2007 and the present that pertain to or record work in the Work Program at the
16   Adelanto Facility.
17          RESPONSE TO NO. 10:
18          GEO objects to this Request as the time period extends outside the relevant time
19   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
20   Request on the grounds that the phrase “‘Detainee Payroll’ documents” is vague and
21   ambiguous. GEO interprets this Request as seeking a) all documents recording
22   compensation of detainees for participation in the VWP at the Adelanto Facility, and
23   b) all communications between GEO and ICE requesting reimbursement from ICE for
24   compensation of detainees for participation in the VWP at the Adelanto Facility. GEO
25   is willing to meet and confer should Plaintiff wish to clarify this request. Subject to and
26   without waiving GEO’s above-stated objections, GEO will conduct a reasonable search
27   of documents on active electronic systems and reasonably accessible paper storage areas
28   that GEO reasonably believes contain potentially relevant information within its
29
                                            L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                                 20
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 22 of 39 Page ID
                                   #:1864

1    possession, custody, and control, and produce relevant, responsive, non-privileged
2    copies, to the extent they exist following entry of a reasonable protective order, of all
3    documents recording compensation of Novoa for participation in the VWP at the
4    Adelanto Facility and all communications between GEO and ICE requesting
5    reimbursement from ICE for compensation of Novoa for participation in the VWP at
6    the Adelanto Facility during the time Novoa was a detainee at the Adelanto Facility.
7    Should a class be certified in this case at a later date, GEO is willing to meet and confer
8    regarding additional information it will provide in response to this Request subject to
9    the Court’s defined class and class period and subject to ICE approval and court orders.
10   GEO is withholding documents subject to the above-stated objections.
11         PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 10:
12         There is no basis for restricting the scope of this request to compensation of
13   Plaintiff Novoa only. Plaintiffs are entitled to the requested information on a class-wide
14   basis. The request is plainly within the scope of discovery in this action, which focuses
15   on Defendant’s failure to pay detainees for their labor, in some cases at all and in other
16   cases in compliance with the California Labor Code.
17         During the meet-and-confer with Ms. Wang, she represented that Defendant
18   would comply with respect to Mr. Fuentes in addition to Mr. Novoa, but otherwise
19   would not comply with this Request. Discovery has not been bifurcated, by the time
20   the Court hears this motion Plaintiffs’ motion for class certification will be on file and
21   pending, and there is no basis whatsoever for Defendant’s refusal to comply with this
22   request as written.
23         Plaintiffs respectfully request that the Court order Defendant to comply with this
24   request as written.
25         GEO’S POSITION ON ITS RESPONSE TO NO. 10:
26         GEO produced documents related to the named Plaintiffs. GEO objects to
27   broadening the scope to include further documents at this time because a class has not
28
29
                                           L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                                21
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 23 of 39 Page ID
                                   #:1865

1    been certified and open-ended merits discovery is not proportional to the needs of the
2    case at the class certification stage.
3           Plaintiffs do not contend otherwise, but rather, simply assume they are entitled
4    to this discovery. They must first articulate a basis for why additional documents related
5    to non-parties would have a bearing on the case or assist them in proving their claims
6    and allegations. Not only have they failed to do so, they have failed to explain why their
7    needs are not met by the documents GEO has already produced.
8           REQUEST FOR PRODUCTION NO. 13:
9           Please provide the daily rosters for each segregation unit and any and all
10   documents summarizing, constituting, recording, or referencing the Adelanto Facility’s
11   weekly interdisciplinary committee segregation review from December 19, 2007 to
12   present.
13          RESPONSE TO NO. 13:
14          GEO objects to this Request as the time period extends outside the relevant time
15   period relating to Novoa’s detention at the Adelanto Facility. GEO objects on the
16   grounds that all “daily rosters for each segregation unit,” are not relevant to the claims
17   or defenses in this case because not all detainees placed in segregation have been placed
18   there as a result of conduct arising from detainee work. GEO objects to this Request
19   to the extent that “documents summarizing, constituting, recording, or referencing the
20   Adelanto Facility’s weekly interdisciplinary committee segregation review” is not
21   relevant to the claims or defenses in this case. For example, this Request would seek
22   documents concerning the weekly interdisciplinary committee segregation review that
23   do not relate to detainee work, the VWP, “work stoppages,” or detainee provision of
24   “labor or services.” Compl. ¶ 96, 102. A document could also “referenc[e]” the
25   Adelanto Facility’s weekly interdisciplinary committee segregation review but not be
26   relevant to the claims or defenses in this case. Moreover, to the extent GEO possesses
27   documents concerning segregation review, these documents are often filed in individual
28   detainee files. As a class has not yet been certified in this case, GEO objects to this
29
                                              L.R. 37 Joint Stipulation   5:17-cv-02514-JGB-SHK
30                                                   22
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 24 of 39 Page ID
                                   #:1866

1    Request on the grounds that it is unduly burdensome and disproportionate to the needs
2    of the case to the extent it seeks documents contained solely in individual detainee files.
3    Subject to and without waiving GEO’s above-stated objections, GEO will conduct a
4    reasonable search of documents on active electronic systems and reasonably accessible
5    paper storage areas that GEO reasonably believes contain potentially relevant
6    information within its possession, custody, and control, and produce relevant,
7    responsive, non-privileged copies, to the extent they exist following entry of a
8    reasonable protective order, of all VWP pod porter lists for the segregation unit at the
9    Adelanto Facility, and all recorded, non-individualized weekly interdisciplinary
10   committee segregation review meetings during the time Novoa was a detainee at the
11   Adelanto Facility that discuss detainees in detention for misconduct relating to the
12   VWP. Should a class be certified in this case at a later date, GEO is willing to meet and
13   confer regarding additional information it will provide in response to this Request
14   subject to the Court’s defined class period and subject to ICE approval and court
15   orders. GEO is withholding documents subject to the above-stated objections.
16          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 13:
17          There is no basis for restricting the scope of this request to responsive
18   documents that “discuss . . . misconduct relating to the VWP.” Plaintiffs have no reason
19   to suspect that all relevant documents will discuss the VWP, and Plaintiffs allege a
20   variety of wrongdoing by GEO related to segregation units, which is relevant to, inter
21   alia, Plaintiffs’ forced labor claims. Plaintiffs are entitled to the requested evidence.
22          Plaintiffs request that the Court order Defendant to comply.
23          GEO’S POSITION ON ITS RESPONSE TO NO. 13:
24          GEO has agreed to produce both categories of responsive, discoverable
25   documents: (1) all VWP pod porter lists for the segregation unit at the Adelanto Facility
26   and (2) all recorded, non-individualized weekly interdisciplinary committee segregation
27   review meetings during the time Plaintiffs were detained at the Adelanto Facility that
28   discuss detainees in detention for misconduct relating to the VWP.
29
                                            L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                 23
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 25 of 39 Page ID
                                   #:1867

1           Plaintiffs object to this because, in their opinion, they “have no reason to
2    suspect” this includes all discoverable documents. This is not the standard for discovery
3    responses. GEO’s response to this request for production includes all responsive,
4    discoverable documents. Plaintiffs’ unfounded suspicious are an insufficient basis to
5    compel discovery.
6           Plaintiffs also object based on their position that since they allege wrongdoing
7    about segregation units, they would be allowed to obtain discovery into everything
8    related to segregation units. This is incorrect. As Plaintiffs admit, the allegations related
9    to segregation connect to their forced labor claims. Plaintiffs’ underlying theory is that
10   GEO used the VWP improperly and a part of GEO’s improper use of the program
11   involved the segregation units. Plaintiffs do not allege the use of segregation units is
12   generally improper or violates any law. They cannot use the discovery process to try to
13   gain access to document related to claims they do not assert. GEO has produced all
14   responsive, discoverable documents related to the VWP and the segregation units, as
15   described above.
16          REQUEST FOR PRODUCTION NO. 14:
17          Please provide any and all documents relating to, constituting, or recording the
18   findings of any inspections of the Adelanto Facility by ICE and/or the City of Adelanto
19   between December 19, 2007 and the present.
20          RESPONSE TO NO. 14:
21          GEO objects to this Request as the time period extends outside the relevant time
22   period relating to Novoa’s detention at the Adelanto Facility. GEO objects to this
23   Request on the grounds that “any inspection[] of the Adelanto Facility” would include
24   inspections of the Adelanto Facility that are not relevant to the claims or defenses in
25   this case. For example, inspections of the Adelanto Facility may relate to fire safety, but
26   have no bearing on the claims or defenses in this case. Subject to and without waiving
27   GEO’s above-stated objections, GEO will conduct a reasonable search of documents
28   on active electronic systems and reasonably accessible paper storage areas that GEO
29
                                           L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                24
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 26 of 39 Page ID
                                   #:1868

1    reasonably believes contain potentially relevant information within its possession,
2    custody, and control, and produce relevant, responsive, non-privileged copies, to the
3    extent they exist following entry of a reasonable protective order, of all inspections of
4    the Adelanto Facility conducted by the City of Adelanto or ICE related to VWP
5    compliance, discipline, segregation, sanitation, food service, water quality, or the
6    provision of supplies by GEO, during the time Novoa was a detainee at the Adelanto
7    Facility to the extent they exist. Should a class be certified in this case at a later date,
8    GEO is willing to meet and confer regarding additional information it will provide in
9    response to this Request subject to the Court’s defined class period and subject to ICE
10   approval and court orders. GEO is withholding documents subject to the above-stated
11   objections.
12          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 14:
13          There is no basis for restricting the scope of this request. The findings of any
14   inspections of the Adelanto Facility by ICE and/or the City of Adelanto are well within
15   the scope of discovery, and likely to lead to relevant evidence. Responsive documents
16   are likely to speak to Plaintiffs’ claims, and also are highly relevant to Defendant’s
17   sovereign immunity defense, given that Defendant would have to comply with the
18   government’s directives and respond to its findings in such inspections to assert such a
19   defense (which Plaintiffs nonetheless contend could not shield Defendant from liability
20   in this action).
21          As has been widely reported in the press, ICE hired a private contractor to
22   inspect Defendant’s facilities – the Nakamoto Group – which has been widely
23   criticized, including by the Department of Homeland Security’s Inspector General,
24   which has conducted its own inspections. See, e.g., U.S. Dept. of Homeland Security
25   Office of Inspector General, ICE’s Inspections and Monitoring of Detention Facilities Do Not
26   Lead to Sustained Compliance or Systemic Improvements (June 26, 2018), available at
27   <https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-
28   Jun18.pdf> (last visited Aug. 5, 2019); Yuki Noguchi, “No Meaningful Oversight”: ICE
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                25
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 27 of 39 Page ID
                                   #:1869

1    Contractor Overlooked Problems At Detention Centers, NPR (July 17, 2019), available at
2    <https://www.npr.org/2019/07/17/741181529/no-meaningful-oversight-ice-
3    contractor-overlooked-problems-at-detention-centers> (last visited Aug. 5, 2019).
4           During the meet-and-confer with Ms. Wang, she represented that she would look
5    into the number of responsive inspections, and consider amending Defendant’s
6    response to this Request, but no such amendment has been forthcoming, and Ms. Wang
7    has withdrawn from this action.
8           Plaintiffs respectfully request that the Court order Defendant to comply with this
9    request.
10          GEO’S POSITION ON ITS RESPONSE TO NO. 14:
11          At bottom, this is a wage and hour case. Plaintiffs claim that they are owed
12   minimum wage for work they did through the VWP while at the Adelanto Facility. It
13   defies understanding how a broad request for documents relating to facility inspections
14   is reasonably tailored to seek relevant evidence or is likely to lead to the discovery of
15   admissible evidence. The request for “all” inspection-related documents is more
16   motivated out of an effort to to embarrass or harass GEO than to obtain discoverable
17   information.
18          Moreover, Plaintiffs are mistaken that the documents they seek are “highly
19   relevant” to GEO’s derivative sovereign immunity defense. GEO’s derivative sovereign
20   immunity defense – like all of Plaintiffs’ claims and allegations – involves GEO’s VWP.
21   GEO produced documents related to the VWP.
22          Further, Plaintiff seeks all inspection-related documents based on statements in
23   news stores alleging a private contractor ICE hired to conduct inspections has been
24   criticized. Plaintiffs do not, however, explain how the inspector or the inspections
25   addressed in these news articles – which do not address GEO, the VWP, or Plaintiffs
26   – relate in the slightest way to their claims.
27
28
29
                                            L.R. 37 Joint Stipulation   5:17-cv-02514-JGB-SHK
30                                                 26
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 28 of 39 Page ID
                                   #:1870

1           REQUEST FOR PRODUCTION NO. 15:
2           Please provide any and all documents relating to, constituting, or recording any
3    communications between personnel at the Adelanto Facility and emergency personnel,
4    including but not limited to 911, ambulance services, or police departments, between
5    December 19, 2007 and the present.
6           RESPONSE TO NO. 15:
7           GEO objects to this Request as seeking information outside of the scope of
8    discovery as the information sought is not relevant to the claims or defenses in this case.
9    GEO objects to this Request as the time period extends outside the relevant time period
10   relating to Novoa’s detention at the Adelanto Facility. GEO objects to this request as
11   it may implicate the private health information or non-public criminal history of non-
12   parties. GEO is not producing documents in response to this Request and is
13   withholding documents subject to the above-stated objections.
14          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 15:
15          There is no basis for GEO’s refusal to comply with this request. This request
16   seeks discoverable, relevant evidence likely to support Plaintiffs’ claims that they have
17   been deprived of necessities and of proper medical care, as part of Defendant’s scheme
18   to force its detainees to work for free or nearly free.
19          Plaintiffs respectfully request that the Court order Defendant to comply.
20          GEO’S POSITION ON ITS RESPONSE TO NO. 15:
21          GEO agreed to produce responsive documents related to Plaintiffs. There are
22   none. GEO agreed to produce responsive documents related to class members if and
23   when a class is certified. Beyond that scope, any production under this request is
24   baseless and wholly improper.
25          This is a wage and hour case. Plaintiffs’ claims are that were not paid minimum
26   wage for work they did through the VWP while at the Adelanto Facility. Records of
27   911 calls have no relevance to this issue, and Plaintiffs do not argue otherwise.
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                27
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 29 of 39 Page ID
                                   #:1871

1          Further, these documents cannot be produced because of the information
2    included within them – protected health information, non-public criminal information,
3    and other non-public, private information. Finally, this is another attempt to obtain
4    documents in the hopes Plaintiff can find something to embarrass or harass GEO about
5    other, irrelevant programs, procedures, and practices.
6          REQUEST FOR PRODUCTION NO. 16:
7          Please provide any and all documents relating to, constituting or recording
8    grievances filed by detainees at the Adelanto Facility between December 19, 2007 and
9    the present.
10         RESPONSE TO NO. 16:
11         GEO objects to this Request as seeking information outside of the scope of
12   discovery as “all . . . grievances filed by detainees” is not relevant to the claims or
13   defenses in this case, to the extent such documents do not relate to grievances
14   concerning VWP compliance, discipline, segregation, sanitation, food service, water
15   quality, or the provision of supplies by GEO. GEO objects to this Request on the
16   grounds that a class has not been certified in this case and, as such, grievances filed by
17   detainees other than Novoa are not relevant to the claims or defenses in this case. GEO
18   objects to this Request on the grounds that it is unduly burdensome and outside of the
19   scope of discovery, as it seeks “all documents relating to, constituting or recording
20   grievances” filed by any detainee at the Adelanto Facility.
21         Furthermore, as grievances are often filed in individual detainee files, and a class
22   has not yet been certified in this case, GEO objects to this Request on the grounds that
23   it is unduly burdensome and not proportional to the needs of the case to the extent it
24   seeks documents contained solely in individual detainee files. Subject to and without
25   waiving GEO’s above-stated objections, GEO will conduct a reasonable search of
26   documents on active electronic systems and reasonably accessible paper storage areas
27   that GEO reasonably believes contain potentially relevant information within its
28   possession, custody, and control, and produce relevant, responsive, non-privileged
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               28
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 30 of 39 Page ID
                                   #:1872

1    copies, to the extent they exist following entry of a reasonable protective order, of all
2    grievances filed by Novoa at the Adelanto Facility during the time Novoa was a detainee
3    at the Adelanto Facility. Should a class be certified in this case at a later date, GEO is
4    willing to meet and confer regarding additional information it will provide in response
5    to this Request subject to the Court’s defined class period and subject to ICE approval
6    and court orders. GEO is withholding documents subject to the above-stated
7    objections.
8          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 16:
9          There is no basis for GEO’s refusal to comply with this request. The requested
10   grievances are likely to relate to the allegations in Plaintiffs’ complaint, which concern
11   a variety of wrongdoing that could prompt such filings. During the meet-and-confer
12   process, Defendant has announced it stands by its written objections and will produce
13   responsive documents only with respect to the named Plaintiffs.
14         Plaintiffs request the Court order Defendant to comply with the request as
15   written.
16         GEO’S POSITION ON ITS RESPONSE TO NO. 16:
17         GEO produced Plaintiffs’ detainee files which contain grievances. GEO agrees
18   to produce all grievances submitted by Plaintiffs that are found outside Plaintiffs’
19   detainee files in GEO’s business records. GEO’s counsel completed the first level
20   review of these documents and they are being submitted to ICE for review. GEO
21   anticipates producing these records by October 4, 2019. If and when a class is certified,
22   GEO agrees to produce grievances submitted by class members.
23         The Court should deny Plaintiffs’ request to supplement for four reasons.
24         First, the additional grievances Plaintiffs seek are irrelevant. The gravamen of
25   Plaintiffs’ claims is that they are owed minimum wage for work they did through the
26   VWP while at the Adelanto Facility. Detainees’ grievances about subjects wholly
27   unrelated to the VWP and submitted outside of the relevant time period have no
28   bearing on whether detainees participated in the VWP and whether they must be paid
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               29
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 31 of 39 Page ID
                                   #:1873

1    minimum wage for that work. Second, to produce these records raises serious privacy
2    concerns about the individuals whose names appear on those documents because
3    detainees discuss private, health, and other personal matters. Third, this is unduly
4    burdensome. To review, facilitate ICE review, and produce these documents would be
5    both costly and time consuming because GEO has identified over 100,000 handwritten
6    documents that would have to be individually scanned, reviewed, coded, processed, and
7    then analyzed for responsiveness. Fourth, Plaintiffs fail to explain what additional
8    information would be gleaned from these documents that is not already met by GEO’s
9    production.
10         REQUEST FOR PRODUCTION NO. 17:
11         Please provide any and all documents relating to, constituting, or recording
12   incidents including, but not limited to, incident reports or accident reports relating to
13   incidents of physical assault and/or sexual assault at the Adelanto Facility between
14   December 19, 2007 and present.
15         RESPONSE TO NO. 17:
16         GEO objects to this Request as seeking information outside of the scope of
17   discovery as it seeks documents that are not relevant to the claims or defenses in this
18   case. For example, this Request would seek incident reports or accident reports that do
19   not relate to detainee work, the VWP, “work stoppages,” or detainee provision of
20   “labor or services.” Compl. ¶ 96, 102. GEO objects to this Request as the time period
21   extends outside the relevant time period relating to Novoa’s detention at the Adelanto
22   Facility. Subject to and without waiving GEO’s above- stated objections, GEO will
23   conduct a reasonable search of documents on active electronic systems and reasonably
24   accessible paper storage areas that GEO reasonably believes contain potentially relevant
25   information within its possession, custody, and control, and produce relevant,
26   responsive, non-privileged copies, to the extent they exist following entry of a
27   reasonable protective order, of all incident reports relating to detainee work, the VWP,
28   work stoppages, or detainee provision of labor or services at the Adelanto Facility
29
                                          L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                               30
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 32 of 39 Page ID
                                   #:1874

1    during the time Novoa was a detainee at the Adelanto Facility. Should a class be certified
2    in this case at a later date, GEO is willing to meet and confer regarding additional
3    information it will provide in response to this Request subject to the Court’s defined
4    class period and subject to ICE approval and court orders. GEO is withholding
5    documents subject to the above-stated objections.
6           PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 17:
7           GEO unilaterally narrows the scope of this request to “incident reports relating
8    to detainee work, the VWP, work stoppages, or detainee provision of labor or services.”
9    Again, the complaint describes a variety of wrongdoing that could be reflected in
10   incident reports more generally, and the request is well-designed to lead to the discovery
11   of relevant evidence, including evidence supporting Plaintiffs’ allegations that they were
12   forced to work by Defendant, both directly through its employees and through its
13   deprivation of necessities. Plaintiffs respectfully request that the Court order Defendant
14   to comply with this request.
15          GEO’S POSITION ON ITS RESPONSE TO NO. 17:
16          GEO agrees to produce incident reports relating to all matters relevant to
17   Plaintiffs’ claims that could appear in an incident report at the Adelanto Facility during
18   the times Plaintiffs were detainees there: (1) detainee work, (2) the VWP, (3) work
19   stoppages, or (4) detainee provision of labor or services. If and when a class is certified,
20   GEO agrees to expand the production to include the time period relevant to the class.
21          The Court should deny Plaintiffs’ request to supplement for three reasons.
22          First, contrary to Plaintiffs’ argument, this request is not relevant to their claims.
23   This is a wage case – the gravamen of Plaintiffs’ claims is that they are owed minimum
24   wage for work they did through the VWP while at the Adelanto Facility. Second, the
25   production sought by Plaintiffs raises privacy concerns because the private health
26   information and other non-public information of non-parties would be included in
27   these records. Third, Plaintiffs fail to articulate what benefit they would get from these
28   documents that is not already met by GEO’s production.
29
                                           L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                31
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 33 of 39 Page ID
                                   #:1875

1          REQUEST FOR PRODUCTION NO. 18:
2          Please provide any and all documents relating to, constituting, or recording
3    communications between you and any person representing the ICE, dated between
4    December 19, 2007 and the present and which reference or mention the Work Program.
5          RESPONSE TO NO. 18:
6          GEO objects to this Request as violating Fed. R. Civ. P. 26(b)(1) because it asks
7    for information that is outside the scope of discovery. Specifically, the breadth of the
8    request would include documents that have no bearing on the claims or defenses in this
9    case. For example, emails between GEO and ICE that merely mention the term
10   “Voluntary Work Program” or “VWP” as a program available at the Adelanto Facility
11   may indeed “relate to” the Voluntary Work Program but have no bearing on the claims
12   or defenses in this case. This Request is also not limited to the Adelanto Facility.
13   Moreover, GEO objects to this Request on the grounds that it is unduly burdensome
14   and not proportional to the needs of the case as it seeks any and all correspondence
15   between ICE and GEO that might relate or refer to the Voluntary Work Program.
16   GEO also objects to this Request to the extent that it seeks that information protected
17   by the attorney-client privilege, the work product doctrine, the common interest
18   privilege, and/or any other applicable privileges or immunities. Subject to and without
19   waiving GEO’s above-stated objections, GEO will conduct a reasonable search of
20   documents on active electronic systems and reasonably accessible paper storage areas
21   that GEO reasonably believes contain potentially relevant information within its
22   possession, custody, and control, and produce relevant, responsive, non-privileged
23   copies, to the extent they exist following entry of a reasonable protective order, of all
24   communications between GEO and ICE regarding the implementation of the VWP at
25   the Adelanto Facility during the time Novoa was a detainee at the Adelanto Facility.
26   Should a class be certified in this case at a later date, GEO is willing to meet and confer
27   regarding additional information it will provide in response to this Request subject to
28
29
                                           L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                                32
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 34 of 39 Page ID
                                   #:1876

1    the Court’s defined class period and subject to ICE approval and court orders. GEO is
2    withholding documents subject to the above-stated objections.
3          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 18:
4          Defendant’s written response to this request limits Defendant’s representation
5    of compliance to documents “regarding implementation of the VWP.” The request, as
6    written is well-designed to lead to the discovery of relevant evidence. Plaintiffs are
7    entitled to all such communications that reference or mention the Work Program.
8          During the meet-and-confer process with Ms. Wang, Plaintiffs’ counsel enquired
9    as to this limitation. Ms. Wang represented that she would look into whether any
10   responsive documents were being withheld based on this language, and whether
11   Defendant might be willing to amend its response. However, Ms. Wang withdrew and
12   no amended responses have been forthcoming. Accordingly, Plaintiffs respectfully
13   request that the Court order Defendant to comply with the request as written.
14         GEO’S POSITION ON ITS RESPONSE TO NO. 18:
15         This objection is moot. GEO is not withholding any documents at this time that
16   are responsive to this request. If additional responsive documents are identified and not
17   produced, GEO will promptly notify Plaintiffs.
18         REQUEST FOR PRODUCTION NO. 19:
19         Please provide any and all documents relating to, constituting, or recording
20   Performance Evaluation Meetings, including all draft invoices, signed minutes, and
21   GEO responses to any areas of disagreement between ICE and GEO, that occurred or
22   were scheduled to occur between you and ICE from December 19, 2007 and the
23   present.
24         RESPONSE TO NO. 19:
25         GEO objects to this Request as violating Fed. R. Civ. P. 26(b)(1) because it asks
26   for information that is outside the scope of discovery. For example, Performance
27   Evaluation Meetings between GEO and ICE may involve topics that have no bearing
28   on the claims or defenses in this case. This Request is also not limited to the Adelanto
29
                                          L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                               33
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 35 of 39 Page ID
                                   #:1877

1    Facility. GEO objects to this Request on the grounds that it is vague and ambiguous to
2    the extent that it seeks information regarding “any areas of disagreement between ICE
3    and GEO.” GEO also objects to this Request to the extent that it seeks that information
4    protected by the attorney-client privilege, the work product doctrine, the common
5    interest privilege, and/or any other applicable privileges or immunities. Subject to and
6    without waiving GEO’s above-stated objections, GEO will conduct a reasonable search
7    of documents on active electronic systems and reasonably accessible paper storage areas
8    that GEO reasonably believes contain potentially relevant information within its
9    possession, custody, and control, and produce relevant, responsive, non-privileged
10   copies, to the extent they exist following entry of a reasonable protective order, of all
11   recorded Performance Evaluation Meetings or communications regarding such
12   meetings that relate to VWP compliance, discipline, segregation, sanitation, food
13   service, water quality, or the provision of supplies by GEO at the Adelanto Facility
14   during the time Novoa was a detainee at the Adelanto Facility. Should a class be certified
15   in this case at a later date, GEO is willing to meet and confer regarding additional
16   information it will provide in response to this Request subject to the Court’s defined
17   class period and subject to ICE approval and court orders. GEO is withholding
18   documents subject to the above-stated objections.
19          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 19:
20          Again, GEO unilaterally narrowed the scope of this request in its written
21   response. The request, as written, is straightforward, relatively narrow, and well-
22   designed to lead to the discovery of relevant evidence. Defendant has not backed off
23   its objection to this request.
24          Plaintiffs respectfully request that the Court order Defendant to comply with the
25   request as written.
26          GEO’S POSITION ON ITS RESPONSE TO NO. 19:
27          GEO objected to this request because it seeks information outside the scope of
28   discovery. Some documents requested cover topics with no bearing on the claims or
29
                                          L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                               34
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 36 of 39 Page ID
                                   #:1878

1    defenses in this case. Further, the request is not limited to either the Adelanto Facility
2    or the time Plaintiffs were detained at the Adelanto Facility. It is also vague and seeks
3    information protected by the attorney-client privilege, the work product doctrine, the
4    common interest privilege, and other privileges or immunities. Plaintiffs responded to
5    none of these objections and, instead, merely claim GEO must produce the documents
6    it is withholding because the request is, in Plaintiffs’ view, appropriately limited,
7    “straightforward, relatively narrow, and well-designed.” These – standing alone as
8    conclusions – are insufficient grounds to compel production.
9           GEO agreed to produce all discoverable disputes related to Plaintiffs’ claims –
10   which are all grounded in the allegation they are owed minimum wage for work they
11   did through the VWP while at the Adelanto Facility. GEO agreed to produce all
12   recorded Performance Evaluation Meetings and communications about such meetings
13   that address the following topics: (1) VWP compliance, (2) discipline, (3) segregation,
14   (4) sanitation, (5) food service, (6) water quality, or (7) the provision of supplies by
15   GEO. This is sufficient.
16          REQUEST FOR PRODUCTION NO. 20:
17          Please provide any and all documents relating to, constituting, or recording
18   quarantines, outbreaks, medical segregation, and medical observation of detainees.
19          RESPONSE TO NO. 20:
20          GEO objects to this Request as seeking information outside of the scope of
21   discovery as the information sought is not relevant to the claims or defenses in this case.
22   GEO objects to this request as it implicates the private health information of non-
23   parties. GEO is willing to meet and confer should Plaintiff wish to narrow its request
24   or clarify its need for this information. GEO objects to this Request as it is unbounded
25   by time to the relevant time period relating to Novoa’s detention at the Adelanto
26   Facility. GEO is not producing documents in response to this Request and is
27   withholding documents subject to the above-stated objections.
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                35
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 37 of 39 Page ID
                                   #:1879

1          PLAINTIFFS’ POSITION ON GEO’s RESPONSE TO NO. 20:
2          The Complaint includes a variety of allegations concerning, inter alia, “unsanitary
3    living quarters, . . . and unhygienic conditions of confinement.” (¶ 84.) These allegations
4    support Plaintiffs’ claims that they were forced to work for free or nearly free, through
5    Defendant’s systematic deprivation of necessities. The request is well-designed to gather
6    evidence relevant to these and other allegations, and there is no basis for GEO’s refusal
7    to comply.
8          Plaintiffs ask that the Court order Defendant to comply with this Request.
9          GEO’S POSITION ON ITS RESPONSE TO NO. 20:
10         Plaintiffs fail to address GEO’s objections that this request (1) is not limited to
11   the Adelanto Facility, (2) is not limited to the time when the Plaintiffs were detained at
12   the Adelanto Facility, and (3) would require the production of protected health
13   information of non-parties. Plaintiffs argue documents related to illnesses and medical
14   treatment is somehow discoverable because they allege they were forced to work for
15   free or “nearly free” and did not receive necessities. Plaintiffs’ allegations underlying
16   this request are wholly unrelated to the medical documents they seek and they do not
17   show otherwise.
18         Respectfully submitted,
19
     Dated:       September 2, 2019             /s/ Theodore Maya_____________
20                                             Robert Ahdoot (CA Bar # 172098)
21                                             rahdoot@ahdootwolfson.com
                                               Tina Wolfson (CA Bar # 174806)
22                                             twolfson@ahdootwolfson.com
                                               Theodore W. Maya (CA Bar # 223242)
23
                                               tmaya@ahdootwolfson.com
24                                             AHDOOT & WOLFSON, PC
                                               10728 Lindbrook Drive
25
                                               Los Angeles, California 90024-3102
26                                             Telephone: (310) 474-9111
                                               Fax: (310) 474-8585
27
28
29
                                           L.R. 37 Joint Stipulation      5:17-cv-02514-JGB-SHK
30                                                36
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 38 of 39 Page ID
                                   #:1880

1                                       Korey A. Nelson (admitted pro hac vice)
                                        knelson@burnscharest.com
2                                       LA Bar # 30002
3                                       Lydia A. Wright (admitted pro hac vice)
                                        lwright@burnscharest.com
4                                       LA Bar # 37926
                                        C. Jacob Gower (admitted pro hac vice)
5
                                        jgower@burnscharest.com
6                                       LA Bar # 34564
                                        BURNS CHAREST LLP
7
                                        365 Canal Street, Suite 1170
8                                       New Orleans, LA 70130
                                        Telephone: (504) 799-2845
9                                       Facsimile: (504) 881-1765
10
                                        R. Andrew Free (admitted pro hac vice)
11                                      andrew@immigrantcivilrights.com
12                                      TN Bar # 030513
                                        LAW OFFICE OF R. ANDREW FREE
13                                      P.O. Box 90568
14                                      Nashville, TN 37209
                                        Telephone: (844) 321-3221
15                                      Facsimile: (615) 829-8959
16
                                        Nicole Ramos (admitted pro hac vice)
17                                      nicole@alotrolado.org
18                                      NY Bar # 4660445
                                        AL OTRO LADO
19                                      511 E. San Ysidro Blvd., # 333
20                                      San Ysidro, CA 92173
                                        Telephone: (619) 786-4866
21
22                                      Will Thompson (CA Bar # 289012)
                                        wthompson@burnscharest.com
23                                      Warren Burns (admitted pro hac vice)
24                                      wburns@burnscharest.com
                                        TX Bar # 24053119
25                                      Daniel H. Charest (admitted pro hac vice)
                                        dcharest@burnscharest.com
26
                                        TX Bar # 24057803
27                                      BURNS CHAREST LLP
                                        900 Jackson St., Suite 500
28
                                        Dallas, Texas 75202
29
                                    L.R. 37 Joint Stipulation     5:17-cv-02514-JGB-SHK
30                                         37
31
 Case 5:17-cv-02514-JGB-SHK Document 179-1 Filed 09/03/19 Page 39 of 39 Page ID
                                   #:1881

1                                               Telephone: (469) 904-4550
                                                Facsimile: (469) 444-5002
2
                                                Attorneys for Plaintiffs.
3
4    Dated:         September 2, 2019           AKERMAN LLP
5
                                                By: s/ Damien P. DeLaney
6                                                      Damien P. DeLaney (CA SBN 246476)
                                                       Ashley E. Calhoun (CA SBN 270530)
7
                                                       Steven P. Gallagher (CA SBN 302811)
8                                                    Attorneys for Defendant
                                                     THE GEO GROUP, INC.
9
10
                                         Attestation of Filer
11
            I, Theodore Maya, attest that all other signatories whose electronic signature (“/s/”)
12
     appears above, on whose behalf the filing is submitted, concur in the filing’s content and have
13
     authorized the filing.
14
15   Dated:         September 2, 2019                   /s/ Theodore Maya_____________
                                                        Theodore W Maya (CA Bar # 223242)
16                                                      tmaya@ahdootwolfson.com
17                                                      AHDOOT & WOLFSON, PC
                                                        10728 Lindbrook Drive
18                                                      Los Angeles, California 90024-3102
19                                                      Telephone: (310) 474-9111
20                                                      Fax: (310) 474-8585
21
22
23
24
25
26
27
28
29
                                            L.R. 37 Joint Stipulation       5:17-cv-02514-JGB-SHK
30                                                 38
31
